DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, it is misdescriptive to state that the internal trunnion is placed inside a housing in the first link.  Claim 1 states that the internal trunnion is placed in an external half bearing in the first link.  The housing reference related to the other embodiment that was being claimed.  It is no longer being claimed.  Therefore, it is misdescriptive to state that the internal trunnion is placed in both an external half bearing and a housing.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-11 and 17 are rejected under 35 U.S.C. 102a(1) as being anticipated by Wullsehleger, US 4638627. Wullsehleger discloses a bracelet for a watch having articulated links.  A first link (18) and a second link (16) form an articulation therebetween.  The first link has a pair of side flanges that form an opening.  The second link has a tongue sized to fit between the side flanges of the first link.  The second link having internal trunnions extending outwardly from the tongue of the second link.  The first link has an external half-bearing formed in each internal face of the side flanges.  The first link is formed by an upper (10) and lower part that are separate and then joined to enclose and conceal the internal trunnions.  The tongue and the internal trunnions form a single piece.

    PNG
    media_image1.png
    478
    837
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wullsehleger, US 4638627 in view of Tuppini, US 3948040.  Wullsehleger discloses a two-part link formed from upper and lower parts.  The claim requires that the two parts are joined at a planar surface that passes through the axis of articulation, which is not disclosed by Wullsehleger.  However, Tuppini discloses this type of link design.
Tuppini discloses a first link (figure 5) that is a two-part link that comprises an upper (9a) and lower (9b) part that are separate and then joined at 11, i.e., the planar surface runs through the axis of articulation. 

    PNG
    media_image2.png
    287
    430
    media_image2.png
    Greyscale

	These link designs both functional equally as well as the other in providing an articulated link arrangement.  The specification fails to disclose any criticality in the location of the planar joining surfaces passing through the axis of articulation.  Therefore, it would have been obvious to use Tuppini’s design in place of Wullsehleger’s design to provided a viable articulation between the links.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119. The examiner can normally be reached Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677


/JACK W LAVINDER/Primary Examiner, Art Unit 3677